DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210316.

Electronic Communications
According to MPEP 502.03 II, “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…”;  therefore, the Examiner will not respond to any internet communications until Applicant(s) file(s) a written statement with the USPTO in accordance with the example shown in MPEP § 502.03 II.  All received e-mail messages including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with this section of the MPEP.  The Examiner’s contact information is provided at the end of this office action.

Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claim(s) 1-20 is/are examined in this office action.
	
	Judicial Exception Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The Examiner’s analysis complies with “October 2019 Update: Subject Matter Eligibility”1 and MPEP § 2106 [Rev. 10, 2019]. 

STEP 1: “Is the claim to a process, machine, manufacture or composition of matter?” See MPEP § 2106.03 II.
Claim(s) 1-20 is/are directed to at least one of the four statutory categories. See MPEP § 2106.03 I. 
Claim(s) 1-9 is/are directed to a “method”.
Claim(s) 10-16 is/are directed to a “computing device”.
Claim(s) 17-20 is/are directed to a “non-transitory computer-readable medium”.

conclusion to Step 1 is YES.  If Yes, proceed to Step 2A, Prong One.

STEP 2A, PRONG ONE: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” See MPEP § 2106.04 II (A)(1).
Claim(s) 1 recite(s) the following step(s):
selecting, …, a set of [datapoints]; (The above step(s) is/are considered Mathematical Concepts, and/or Mere Data Gathering. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and/or § and/or § 2106.05(g) Insignificant Extra-Solution Activity.).

for each [data point] in the set of the [datapoints], determining, …, a number of users …; (The above step(s) is/are considered Mathematical Concepts, and/or Mere Data Gathering. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity.)

generating, …, a statistical model…; (The above step(s) is/are considered performing data manipulation and Mathematical Concepts. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)
obtaining…, a request …; (The above step(s) is/are considered Mathematical Concepts, and/or Mere Data Gathering. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity.)

applying, …, data associated with the request…; (The above step(s) is/are considered Mathematical Concepts, and/or Mere Data Gathering. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity.)

providing, …, an indicator…; (The above step(s) is/are considered Mathematical Concepts. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity.)

updating, …, the statistical model…. (The above step(s) is/are considered Mathematical Concepts. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)

Claim(s) 10 and 17 is/are parallel to Claim(s) 1; therefore, Claim(s) 10 and 17 is/are also directed to an abstract idea in like manner.  
Dependent Claim(s) 2-9, 11-16 and 18-20 is/are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
conclusion to Step 2A, Prong One is YES. If Yes, proceed to Step 2A, Prong Two.

STEP 2A, PRONG TWO: “Does the claim recite additional elements that integrate the judicial exception into a practical application?” See MPEP § 2106.04 II (A)(2).
Claim(s) 1 recite(s) the following additional element(s): “one or more processors”.
Claim(s) 10 recite(s) the following additional element(s): “one or more processors” and “non-transitory computer-readable memory”.
Claim(s) 17 recite(s) the following additional element(s): “non-transitory computer-readable medium”.
The courts have also identified limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04 (d)(I)):
Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), “Extra-solution activity includes both pre-solution and post-solution activity.”; and 

Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The Examiner refers to The Berkheiner Memorandum2 for submitting more evidence into the prosecution regarding what subject matter is/are well known in the technology.  The Berkheimer Memorandum specifies The Examiner shall show one or more
“A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (1).

“A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (2).

“A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (3).

“A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (4).

In this particular case, The Examiner provides one or more item(s) as required from Section III:

“As is well known in the art, in the example of vehicle navigation system, the navigator display 22 shows a locator map display or a route guidance display. The locator map display shows a map image and a current vehicle position and the route guidance display shows an intersection and a direction to turn for guiding the user to the destination. Various other display example may be possible depending on whether such a navigation system is a vehicle mount type, a hand held GPS, a data terminal such as PDA, or the like.” (US 20040204820, ¶ 32)

“Computer-implemented geographic information systems are well known in the art and typically are configured to provide digitized maps to end-users that contain information pertaining to a wide variety of features such as lakes, rivers, roads, etc. In many instances, computer-implemented geographic information systems are configured to enable an end-user to perform searches for a particular location within a given digitized map and also to choose a scale at which the digitized map is displayed.” (US 20050219268, ¶ 2)

“As is well-known in the art, software is stored on a computer-readable storage medium (including compact disc, computer diskette, and computer memory, etc.) with code, or instructions, which, when read and executed by a computer, causes the computer to perform a process or task.” (US 20120226548 A1, ¶ 20)

“Processor 92, memory 94, storage 96, input/output (I/O) interface 97, communication interface, and a bus 99, are all well known in the art as constituent parts of a computer system.” (US 20140330576 A1, ¶ 28)

“Client-Server and network communication is well-known in the art of computers and networking.” (US 20050021745 A1, ¶ 52)


Based on the facts listed above, The Examiner, considers “processor”; “memory” and “medium” in Claim(s) 1-20 is/are recited at a high-level of generality. (See MPEP § 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This analysis also applies to said Dependent Claims as these claims do not add any meaningful elements to transform the abstract idea into patent-eligible subject matter.
Therefore the claim is directed to an abstract idea and the conclusion to Step 2A, Prong Two is NO. If NO, proceed to Step 2B.

STEP 2B: “Does the claim recite additional elements that amount to significantly more than the judicial exception?” See MPEP § 2106.05 II [Rev. 10, 2019].
The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept -- “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception” and one of them is “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more 


Recommendation(s) to Overcome § 101
This application has been categorized under The Vehicle Controls and Navigation technology field, The Examiner has reviewed CAFC’s decisions regarding Sirf Tech3 and Thales Visionix4 and has come to this conclusion -- The CAFC stressed the importance of the GPS receiver in Sirf Tech decision as an integral element to the claimed invention; and CAFC stressed the arrangement of inertia measurement sensors and their particular usage of raw data found in the claim language was the factor to overcome 101.
In the Sirf Tech decision:
On page 21 it states, “A GPS receiver is a machine and is integral to each of the claims at issue”;
On page 22 it states, “It is clear that the methods at issue could not be performed without the use of a GPS receiver; indeed without a GPS receiver it would be impossible to generate pseudoranges or to determine the position of the GPS receiver whose position is the precise goal of the claims.”
On page 22 it states, “We also think that the presence of the GPS receiver in the claims places a meaningful limit on the scope of the claims.”
On page 22 it states, “Here, as described, the use of a GPS receiver is essential to the operation of the claimed methods.”
On page 23 it states, “In conclusion, we hold that the claims at issue are properly directed to patentable subject matter as they explicitly require the use of a particular 

In the Thales Visionix decision:
On page 11 it states, “The claims specify a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform.  The mathematical equations are a consequence of the arrangement of the sensors and the unconventional choice of reference frame in order to calculate position and orientation. Far from claiming the equations themselves, the claims seek to protect only the application of physics to the unconventional configuration of sensors as disclosed. As such, these claims are not directed to an abstract idea and thus the claims survive Alice step one.” 

If the Originally Filed Specification has proper support, The Examiner has a couple of suggestions to overcome § 101 rejections that are based on the available CAFC decisions related to The Examiner’s specialized tech-area of examination. Applicant may amend the claim language by
including one or more GPS receivers and how said one or more GPS receivers carry out integral steps of the claimed invention; and/or
including one or more inertia measurement units (IMU) that are unconventionally arranged to collect raw data and how said IMU s carry out integral steps of the claimed invention.
Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        2 See https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-20180419.PDF
        3 http://www.cafc.uscourts.gov/sites/ default/files/opinions-orders/09-1262.pdf
        4 http://www.cafc.uscourts.gov/sites/ default/files/opinions-orders/ 15-5150.0pinion.3-6-2017. I .PDF